        Case 9:20-cv-00024-DLC Document 15 Filed 05/27/20 Page 1 of 2

                                                                      FILED
                 IN THE UNITED STATES DISTRICT COURT                    MAY 2 7 2020
                     FOR THE DISTRICT OF MONTANA
                                                                      Clerk, U.S. District Court
                          MISSOULA DIVISION                              District Of Montana
                                                                              Uiegoola



HOMESITE INSURANCE                                   CV 20-24-M-DLC
COMPANY OF THE MIDWEST,

                      Plaintiff,
                                                           ORDER
vs.

KEVIN R. FROST and SHERRI
FROST,

                      Defendant.

      Before the Court is the Motion for Entry of Default Judgment of Plaintiff

Homesite Insurance Company of the Midwest ("Homesite"). (Doc. 10.) The

Court held a hearing on the motion on May 27, 2020. As noted in the Court's

order setting the hearing (Doc. 11) and as discussed on the record during the

hearing, the Court remains concerned about the practical effect of granting the

motion as to Defendant Sherri Frost without simultaneously determining the rights

of Defendant Kevin R. Frost, the insured under the policy at issue in this

declaratory action.

      Accordingly, IT IS ORDERED that the Court will reserve ruling on the

motion (Doc. 10) pending disposition of PlaintiffHomesite Insurance Company of

the Midwest's claim against Defendant Kevin R. Frost.



                                          1
 Case 9:20-cv-00024-DLC Document 15 Filed 05/27/20 Page 2 of 2




DATED this 2-1-~ay of May, 2020.




                            Dana L. Christensen, District Judge
                            United States District Court




                              2
